Citation Nr: 0419449	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-46 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $3,065.

(The issues of entitlement to service connection for 
asbestosis and entitlement to special monthly pension 
benefits based upon the need for aid and attendance are 
addressed in a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision of the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 1999, the Board 
remanded the case for additional development.  In April 2004, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

At the hearing in April 2004, the veteran presented testimony 
regarding two other debts.  The RO should review the 
veteran's testimony and the additional documentation he 
submitted in connection with this hearing to determine 
whether the testimony or documents, including a listing of 
unreimbursed medical expenses for 1993 through 2000, may 
warrant any adjustment to the veteran's pension awards.


REMAND

In April 2004, the veteran submitted documentation reflecting 
that he was granted a discharge under section 727 of title 
11, United States Code, (the Bankruptcy Code).  The DISCHARGE 
OF DEBTOR was issued by the United States Bankruptcy Court, 
Middle District of Florida, on December 30, 2003.  The 
discharge prohibits any attempt to collect from the veteran a 
debt that has been discharged.

Accordingly, this matter is REMANDED for the following:  

The RO should review the issue on appeal 
in light of the DISCHARGE OF DEBTOR 
issued by a United States Bankruptcy 
Court on December 30, 2003, and undertake 
any additional development that may be 
indicated.  If the benefit sought remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case.  This 
document should include detailed reasons 
and bases for the decisions reached.  The 
veteran and his representative should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

